CHARLES CARROLL, Associate Judge
(dissenting).
I respectfully dissent. The automobile was left unattended, parked on the street, in front of a bar, in a manner that was in violation of an ordinance as to the securing thereof. The applicable ordinance referred to leaving a motor vehicle unattended without (1) stopping the engine, (2) locking the ignition and (3) removing the key. The first two requirements were complied with. The third was not. Removal of the key, when the vehicle is to be left unattended, means taking the key out of and away from the vehicle, since an intruder could be expected to look for a key in places where normally it would be placed if left in the automobile, such as under the edge of the floor mat, or upon the sunvisor, or in the glove compartment. *270In my view what happened was a foreseeable consequence.
I dissent from the majority opinion and judgment in this case on the grounds and reasons expressed in my dissenting opinion in Lingefelt v. Hanner, Fla.App.1960, 125 So.2d 325, at 327-328.